Citation Nr: 1707487	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a right forearm shell fragment wound.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of right hip and pretibial area shell fragment wounds.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2014, the Veteran testified at a hearing before an Acting Veterans Law Judge (AVLJ) who is no longer employed by the Board.  At that hearing, the Veteran testified regarding the issues of increased initial ratings for the shell fragment wounds only.  

In July 2015, the Board remanded the issues on appeal for further evidentiary development.  

The increased rating claims were remanded in order to obtain additional VA treatment records and afford the Veteran a VA examination.  These directives were accomplished.  With regard to these issues, the Board's most recent remand request was fully complied with, and as such there is no prejudice for the Board to proceed. See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claim for an increased initial rating for anxiety disorder, the Board remanded the issue for the issuance of a statement of the case (SOC).  Following the issuance of a SOC in July 2015, the Veteran submitted a timely VA Form 9 (substantive appeal) in August 2015 and indicated that he desired a videoconference hearing at the Detroit VARO.  In written argument presented in September 2016, the Veteran's representative indicated that the Veteran's August 2015 request for a hearing remains outstanding and a remand was requested.  

The Veteran submitted additional evidence and argument in November 2015 with a waiver of review by the Agency of Original Jurisdiction (AOJ).

In correspondence dated in November 2016, the Veteran was notified that the AVLJ who conducted the January 2014 videoconference hearing was no longer employed by the Board and the Veteran was requested to indicate whether he desired another hearing.  In December 2016, the Veteran's representative submitted a statement and response from the Veteran which indicated that the Veteran did not wish to appear for another hearing before the Board.  The Veteran's representative specifically noted that the Veteran was responding to the November 2016 letter.  As such, the Veteran's request for a hearing for the issue of entitlement to an increased rating for anxiety disorder is still outstanding.  

The issue of entitlement to an initial increased rating for anxiety disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The service-connected residuals of a right forearm shell fragment wound cause no more than moderate muscle impairment to Muscle Group VII.

2.  The service-connected residuals of right hip and pretibial area shell fragment wounds cause no more than moderate muscle impairment to Muscle Group XIV.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected residuals of a right forearm shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5307 (2016).

2.  The criteria for an initial rating in excess of 10 percent for service-connected residuals of right hip and pretibial area shell fragment wounds have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  

With regard to the claims being decided herein, the Board last remanded the claims to obtain additional evidence and afford the Veteran a VA examination for his claims for increased ratings for shell fragment wounds.  Additional VA treatment reports were associated with the claims file and the Veteran was afforded a VA examination in August 2015.  Neither the Veteran nor his representative asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating Claims - Shell Fragment Wounds

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

VA regulations provide that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; and a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(a), (b) (2016). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2016). 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2016). 

The type of injury associated with a moderate muscle disability is described as being from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History should include evidence of in-service treatment for the wound, as well as a record of consistent complaints of one or more cardinal signs and symptoms of muscle disability particularly lower threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2016).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. 4.56(d)(3) (2016).

Severe muscle disability contemplates through-and-through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. 4.56(d)(4) (2016). 

If present, the following are also signs of severe muscle damage:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezium and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 4.56(d)(4) (2016).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder. For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25 (2016).  38 C.F.R. 4.55 (2016).

A through-and-through muscle wound is to be rated as at least of the moderate degree of injury for each muscle group injured.  Myler v. Derwinski, 1 Vet. App. 571 (1991).  While the regulations require "muscle damage," there is no specified minimum degree of damage in order for the injury to be of moderate degree.  Beyrle v. Brown, 9 Vet. App. 377 (1996).  Further, in situations wherein there are two or more through and through wounds, the Court has clearly held that such wounds are to be separately rated.  Jones v. Principi, 18 Vet. App 248 (2008).

VA regulations provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  Section 4.40 does not, however, require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

At a VA examination in December 2008 the Veteran was noted to have suffered shrapnel injury to the right forearm and right leg.  The Veteran's denied any significant pain in the right forearm or leg.  He also denied numbness, tingling, .or burning of the upper or lower extremities.  The Veteran ambulated with no assistive devices.  The Veteran reported some aching pain in the right hip when he lies on the right hip while in bed.  The Veteran only uses over-the-counter pain medication in relation to any chronic pain that he is having.  There was no instability of the right hip and no flare-ups of pain.  Physical examination reveals that there was an entrance and an exit wound over the medial and lateral aspects of the volar surface of the forearm.  There was no evidence of edema of the forearm.  There was a 3-centimeter (cm) long scar with mild hyperpigmentation of the scar, no visible depression of the scar, no keloid formation, no tenderness at the scar, and no definite muscle loss noted.  In the right arm, grip-to-pinch thumb abduction opposition was symmetric.  There is no visible muscle atrophy, fasciculations, or tremors.  Sensation was intact to light touch, vibration, and proprioception, and monofilament touch in the bilateral hands at this.  Range of motion of right shoulder is within the normal range with forward flexion from 0-170 degrees, abduction from 0-180 degrees, external and internal rotation from 0-90 degrees.  There was a 1.4 cm scar over the anterior lateral aspect of the right hip. The scar was superficial, nontender, with no depression of the scar, and no keloid formation.  The scar was mildly hyperpigmented.  There no depression of the scar and no palpable underlying muscle loss.  There was also a 5 cm scar over the right pretibial area.   There was no evidence of muscle atrophy, fasciculations, or tremors noted in the right lower extremity.  Sensation was intact to light touch, pinprick, vibration, and proprioception in the right lower extremity.  Posterior tibial and dorsalis pedis pulses were intact and symmetric in the bilateral feet.  Range of motion of right hip was normal with extension of 30 degrees, abduction of 40 degrees, adduction of  25 degrees, external rotation of 55 degrees, and internal rotation 30 degrees.  The examiner assessed the Veteran with multiple shrapnel injuries with well-healed scars of the right forearm and entrance and exit wound right hip and right pretibial area.  The examiner concluded that there was no evidence of significant neuromuscular residuals from the scarring.  Range of motion was full with no significant restrictions of any range of motion of any joints.  There was no additional restriction of joint motion due to pain, fatigue, weakness or lack of endurance on repetitive use of any of the joints listed.  Finally, the examiner indicated that there was no functional impairment of daily occupational activities.  

At a February 2010 VA examination, the Veteran was noted to have sustained multiple shrapnel injuries with two well healed scars of the right forearm and entrance and exit wound of the right hip and right pretibial area.  The Veteran reported pain and weakness of the right arm.  The examiner noted that the initial injury to the forearm was a through and through injury.  The Veteran reported pain in the hip.  The examiner noted that the initial injuries to the right lower extremity were not through and through.  Physical examination reveals that the Veteran had abnormal muscle function in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Specifically, the examiner noted that the Veteran's overall function was four out of five on the right grip and extension of the fingers.  The examiner reported that none of the scars associated with the shrapnel injuries were painful or tender to the touch or adherent to underlying skin.  The scar of the right lateral upper thigh measured 3 cm in diameter.  The scar of the right forearm included entry and exit wounds.  The entry wound scar measured 3 cm in diameter and the exit wound scar measured 3 cm by 1.5 cm.  The scar of the right tibia measured 4 cm by 1 cm.  There was no motion of any joint limited by muscle disease or injury.  The right and left forearm were 30 cm in diameter and the right and left calf were 34 cm in diameter.  An August 2007 electromyography (EMG) was normal.  Sensory testing of the right upper and lower extremities was normal.  Detailed reflex examination was normal.  The examiner diagnosed the Veteran with a through and through right forearm shell fragment injury with no sensory or motor deficit and subjective weakness of the grip of the right hand.  The examiner indicated that the Veteran's right forearm injury resulted in significant effects on the Veteran's occupational functioning due to problems with lifting and carrying.  The examiner also diagnosed the Veteran with superficial shell fragment wounds of the right hip and right lateral mid-calf both with residuals of healed stable scars.  There was no evidence of any muscular or neurological deficit.  The examiner concluded that the residuals of a shell fragment wound of the right lower extremities did not result in any significant effects on his occupational functioning.  The examiner noted that the Veteran worked at GM as an order selector until he retired in 2006 due to age or duration of work. 

At a January 2014 video conference hearing, the Veteran testified that his grip was weakened in his right hand.  He reported a through and through injury to the right forearm with entry and exit scars and one long scar on his hip.  He noted right hip pain when he lies in his bed.  He indicated that his disabilities had worsened since the 2010 VA examination.  He noted that he had increased numbness, weakness, and pain.  

At an August 2015 VA examination, the Veteran reported pain and occasional throbbing in the right forearm.  He also endorsed some right leg pain when he walks.  He reported the use of Acetaminophen.  The examiner noted that the Veteran is right hand dominant.  The examiner reported that the Veteran has an injury to muscle group VII on the right side but noted that there was no injury to any other muscle group.  The examiner noted that there was minimal scaring and entrance and exit scars were small or linear indicating short track of missile through muscle tissue and one or more muscle groups.  The examiner also reported some impairment of muscle tonus.  The examiner indicated that there was occasional weakness on the right side, muscle group VII and the wounds were reported to be mild/slight.  Muscle strength testing of muscle group VII and group XIV was normal.  There was no muscle atrophy.  The Veteran was able to walk on his heels with a cane in his right hand (noted to be used for left leg pain) without "much difficulty."  The right hand grip was reported to be weak at times.  The Veteran had a good grip on his cane with the right hand.  Neurovascular status was intact in both the right upper and right lower extremities with no focal deficits noted.  X-rays of the right leg revealed no radiopaque foreign body and the osseous and soft tissues were unremarkable.  X-rays of the right forearm revealed a tiny bony projection from the medial aspect of the midshaft of the radius and mild degenerative changes of the elbow joint with no other bony abnormalities.  The examiner concluded that the Veteran's disabilities did not impact his ability to work or keep up with work requirements.  The examiner noted that the Veteran retired from GM in 2007 after 30 years working on the assembly line and as an inspector.   

Right Forearm

Historically, a January 2009 rating decision granted service connection for residuals of shell fragment wound, right forearm and assigned a noncompensable rating effective October 11, 2007, pursuant to Diagnostic Code 5307 for disability of Muscle Group VII. 38 C.F.R. § 4.73.  The Veteran disagreed with the rating assigned and this appeal ensued.  In an April 2010 rating decision, the rating assigned for the residuals of a shell fragment wound of the right forearm was increased to 10 percent effective October 11, 2007.  

As noted above, the Veteran is right hand dominant.  

The function of Muscle Group VII is flexion of the wrist and fingers.  See 38 C.F.R. § 4.73, Diagnostic Code 5307.  Under Diagnostic Code 5307, a noncompensable rating is assigned for slight injury of the dominant hand, a 10 percent rating is warranted for moderate injury of the dominant hand, a 30 percent rating is warranted for moderately severe injury of the dominant hand, and a 40 percent rating is warranted for severe injury of the dominant hand.  Id. 

Having reviewed the claims file and relevant evidence of record and considering the relevant regulations, the Board has determined that the Veteran's residuals of a shell fragment wound of the right forearm do not warrant a rating in excess of 10 percent at any time during the pendency of the appeal.  

The evidence as reported above reflects normal muscle strength with no evidence of muscle atrophy of the right upper extremity.  The right and left forearm were symmetric in diameter at 30 cm each.  The Veteran's subjective complaints include pain and weakened grip strength.  Range of motion of the right shoulder was full.  Sensory, reflex, and endurance testing of the right upper extremity was normal.  The most recent examiner reported some impairment of muscle tonus but specifically found that the right forearm injuries were slight and/or minimal.  

Historically, there was no hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability.  With respect to the type of injury, although the Veteran's injury may be a through-and-through wound from a small high velocity missile and required debridement, there was no prolonged infection, sloughing of soft parts, or intermuscular scarring.  Post service, the Veteran did well and worked for thirty years until 2006 or 2007 when he retired after becoming eligible due to age or length of employment.  Lastly, in terms of objective findings, while there were entrance and exit scars indicating a track of missile through one or more muscle groups, there were no indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Consequently, an increased rating is not warranted under the Diagnostic Code pertaining to muscle injuries.  

The Board has also considered whether there is a separate compensable disability rating of the shoulder or forearm.  However, range of motion of the upper extremity was normal and there is no evidence of any other impairment of the right upper extremity to warrant a separate rating under Diagnostic Codes 5200-5213.  Thus, a separate compensable rating for any other right upper extremity disability is not warranted. 

While the Board notes that the Veteran also has entrance and exit scars associated with the shell fragment wounds, the criteria for a compensable rating for the scars are not met.  See Diagnostic Codes 7801-7805 (e.g., scars painful and/or unstable, or total area of all related scars 39 square cm or greater), 38 C.F.R. § 4.118 (2016).   Thus, a separate compensable rating for scars is not warranted.

Given the above, the Board finds that the Veteran's residuals of shell fragment wound of the right forearm has been manifested by no more than moderate disability of Muscle Group VII and a rating in excess of 10 percent is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip and Pretibial Area

Historically, a January 2009 rating decision granted service connection for residuals of shell fragment wound, right hip and pretibial area and assigned a noncompensable rating effective October 11, 2007, pursuant to Diagnostic Code 5314 for disability of Muscle Group XIV.  38 C.F.R. § 4.73.  The Veteran disagreed with the rating assigned and this appeal ensued.  In an April 2010 rating decision, the rating assigned for the residuals of a shell fragment wound of the right hip and pretibial area was increased to 10 percent effective October 11, 2007.  

Diagnostic Code 5314 pertains to muscle injuries to Muscle Group XIV, the anterior thigh muscle group which include the Sartorius, the rectus femoris, the vastus externus, the vastus intermedius, the vastus internus, and the tensor vaginae femoris.  The functions of these muscles are extension of the knee; simultaneous flexion of the hip and flexion of the knee; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, Diagnostic Code 5314. 

Under Diagnostic Code 5314, a noncompensable rating is warranted for slight injury; a 10 percent rating is warranted for moderate injury; a 30 percent rating is warranted for moderately severe injury and a 40 percent rating is warranted for severe injury.  Id. 

Having reviewed the claims file and relevant evidence of record, the Board has determined that the Veteran's residuals of a shell fragment wound of the right hip and pretibial area does not warrant a rating in excess of 10 percent at any time during the pendency of the appeal.  

The evidence as reported above reflects normal muscle strength with no evidence of muscle atrophy of the right lower extremity.  The right and left calf were symmetric in diameter at 34 cm each.  The Veteran's subjective complaints include right hip pain.  Range of motion of the right hip was full.  The Veteran's subjective complaints included right leg pain and hip pain when he lies in bed.  

Historically, there was no hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability.  With respect to the type of injury, the Veteran's injury is not a through-and-through wound from a small high velocity missile which required debridement and there was no prolonged infection, sloughing of soft parts, or intermuscular scarring.  Post service, the Veteran did well and worked for thirty years until 2006 or 2007 when he retired after becoming eligible due to age or length of employment.  Lastly, in terms of objective findings, there were no entrance and exit scars indicating a track of missile through one or more muscle groups, there were no indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Consequently, an increased rating is not warranted under the Diagnostic Code pertaining to muscle injuries.  

The Board has also considered whether there is a separate compensable disability rating of the hip, thigh, knee, or leg.  However, range of motion of the lower extremity was normal and there is no evidence of any other impairment of the right lower extremity to warrant a separate rating under Diagnostic Codes 5250-5262.  Thus, a separate compensable rating for any other right lower extremity disability is not warranted. 

While the Board notes that the Veteran has scars associated with the shell fragment wounds of the right hip and pretibial area, the criteria for a compensable rating for the scars are not met.  See Diagnostic Codes 7801-7805 (e.g., scars painful and/or unstable, or total area of all related scars 39 square cm or greater), 38 C.F.R. § 4.118 (2016).   Thus, a separate compensable rating for scars is not warranted.

Given the above, the Board finds that the Veteran's residuals of shell fragment wound of the right hip and pretibial are has been manifested by no more than moderate disability of Muscle Group XIV and a rating in excess of 10 percent is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for the increased disability rating claims decided herein, the applicable rating criteria contemplate all impairment resulting from his shell fragment wounds of the right forearm, right hip, and pretibial area.  The criteria reasonably describe the Veteran's disability level and symptomatology, to specifically include his complaints of pain and weakened grip strength in the right hand and pain in the right hip.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that he is unemployed or unemployable due to his service-connected shell fragment wound residuals of the right forearm, right hip, or pretibial area, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected shell fragment wound residuals.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a right forearm shell fragment wound is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected residuals of right hip and pretibial area shell fragment wounds is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for an initial rating in excess of 30 percent for anxiety disorder can be reached.  

As noted in the introduction above, the Veteran submitted a timely VA Form 9 in August 2015 and requested a videoconference hearing with regard to this issue.  

In written argument presented in September 2016, the Veteran's representative indicated that the Veteran's August 2015 request for a hearing remains outstanding and a remand was requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Detroit VARO.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


